Citation Nr: 0325844
Decision Date: 10/01/03	Archive Date: 01/21/04

DOCKET NO. 00- 19 696               DATE  OCT 01 2003

On appeal from the Department of Veterans Affairs Regional Office in New York, New York

THE ISSUES

1. Entitlement to service connection for post-traumatic stress disorder.

2. Entitlement to a compensable evaluation for bilateral hearing loss.

3. Entitlement to an increased rating for tinnitus, currently evaluated as 10 percent
disabling.

REPRESENTATION

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD

J. A. McDonald, Senior Counsel

INTRODUCTION

The veteran served on active duty for training from October 1969 to February 1970,
and in March 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a
rating decision of the Department of Veterans Affairs (VA) Regional Office in New
York, New York (RO).

In the veteran's August 1999 notice of disagreement he claimed entitlement to
service connection for anxiety, as due to his service-connected hearing loss.  This
issue has not been developed for appellate review.  It is therefore referred to the RO
for appropriate disposition.

REMAND

As noted in February 2003 correspondence from the RO there has been a change in
the law during the pendency of the veteran's claim.  The Veterans Claims
Assistance Act of 2000, Pub.  L. No. 106-475, 114 Stat. 2096 (2000) (VCAA),
significantly added to the statutory law concerning VA's duties when processing
claims for VA benefits.  This law redefined the obligations of VA with respect to
the duty to assist and includes an enhanced duty to notify a claimant as to the
information and evidence necessary to substantiate a claim for VA benefits.  To
implement the provisions of the law, VA promulgated regulations now codified, in
pertinent part, at 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2003).

Unfortunately, 'in the February 2003 letter the veteran was not afforded appropriate
"Quartuccio sufficient" notice of the VCAA.  In light of the case law, it is evident
that the veteran was not informed what specific evidence was needed to substantiate
his claim, notice of what specific portion of that necessary evidence he was required
to submit, and notice of what specific portion of that evidence VA will secure.  See
Quartuccio v. Principi, 16 Vet.  App. 183(2002); Charles 1).  Principi, 16 Vet.  App.
370 (2002).

2 -

Further, in the letter the veteran was informed that he had 30 days within which to
respond with additional pertinent evidence or information.  Otherwise, the claim
would be decided based on the current record.  In September 2003, however, the
United States Federal Circuit Court of Appeals in Paralyzed Veterans of America,
et al. v. Secretary of Veterans Affairs, Nos. 02-7007-10, 2003 U.S. App.  LEXIS
19540 (Fed.  Cir.  Sep. 22, 2003), held that the provisions of 38 C.F.R. § 3.159(b)(1)
(2003) which authorized VA to enter a decision if a response to a VCAA notice
letter was not filed with VA within 30 days was invalid as contrary to the provisions
of 38 U.S.C.A. § 510'3(a) (West 2002).  Accordingly, further development is
required.

Finally, under the provisions of 38 C.F.R. § 19.29 (2002), VA is required to provide
an appellant with a statement of the case which provides a summary of the
appropriate law governing the claims.  In this regard, however, the information
provided to the veteran in the August 2000 statement of the case lacks sufficient
detail in explaining to the veteran precisely what evidence is required to secure
higher ratings for his service connected hearing loss and tinnitus.  For example, to
simply state that "higher evaluations are assigned for greater losses," does notify the
veteran precisely how great a loss he must demonstrate to secure a higher rating.
See also, Quartuccio.

Therefore, this case is REMANDED for the following action:

1. The RO must advise the veteran as follows:

a. The evidence needed to substantiate his
claim of entitlement to service connection
for post traumatic stress disorder (PTSD)
is medical evidence that he currently has
PTSD; a link, established by medical
evidence, between current symptoms and
an in-service stressor; and credible
supporting evidence that the claimed in-

- 3 -

service stressor occurred.  The RO should
further inform the veteran precisely what
combination of pure tone hearing loss and
speech discrimination would justify a
compensable evaluation.  Additionally, the
RO should explain precisely what
evidence would justify the award of an
extraschedular rating for tinnitus.

b. Once informed of the evidence
necessary to substantiate the claims the
RO should inform the veteran that it is his
responsibility, and his alone, to provide
the foregoing evidence.  VA will make
efforts to obtain relevant evidence, such as
VA and non-VA medical records,
employment records, or records from
government agencies, if the appellant
identifies the custodians thereof VA will
notify him of evidence he identified that
cannot be obtained so that he may obtain
the evidence himself and submit it.

c. The veteran has one year to submit
evidence needed to substantiate his claims,
or to identify for VA the custodians of
such evidence so that VA may attempt to
obtain it.  His appeal will remain in
abeyance for one year or until he indicates
in writing that there is no additional
evidence he wishes to have considered,
and be wishes to waive in writing any
remaining time provided by 38 U.S.C.A. §
5103(a).

- 4 -

2. The veteran must identify all VA and non-VA health
care providers who have treated him, since March 2003,
for each of the claimed disorders.  Thereafter . the RO
must obtain legible copies of all records not already
obtained.

3. Upon completion of the foregoing development, and
compliance with the time constraints prescribed above
in paragraph 1(c), the RO must review all the evidence
of record.  If the benefits sought on appeal remain
denied, issue a Supplemental Statement of the Case in
accord with 38 C.F.R. §§ 19.31 and 19.38 (2002).

The veteran has the right to submit additional evidence and argument on the matter
herein remanded.  Kutscherousky v. West, 12 Vet.  App. 369 (1999).

DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans'
Appeals is appealable to the United States Court of Appeals for Veterans Claims.
This remand is in the nature of a preliminary order and does not constitute a
decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2002).

- 5 -


??



 

 



